Case 1:17-cr-00654-CCB Document 60 Filed 09/30/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA :
V. * Criminal No. CCB-17-0654
*
DONALD C. STEPP, JR. *
Oe OK 3 OK
ORDER

If the government wishes to respond to the defendant’s motion to vacate and resentence
(ECF No. 56-59) (treated as a motion for compassionate release), the response is due October 28,
2019.

ft
So Ordered this 50 day of September, 2019.

sy CL

Catherine C. Blake
United States District Judge

 
